DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10750552 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 04/18/2022, with respect to U.S.C. 103(a) rejection have been fully considered and are persuasive.  The U.S.C. 103(a) rejection of claims 1-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, and 16 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: receiving, by a network device, a second identifier associated with a second device based on the second device accessing a resource locator associated with the network device; and causing, based on the network device determining that the second identifier matches at least one of the first identifiers, pairing of the second device with the first device to enable control of one or more features of the first device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464